EXHIBIT 10.33
 
 
 
THIRD AMENDMENT OF
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This Third Amendment of Amended and Restated Employment Agreement (“Amendment”)
is made and entered into as of April 21, 2011 by and among State Bancorp, Inc.,
a New York corporation (the “Company”), State Bank Of Long Island, a banking
corporation organized and operating under the laws of the State of New York (the
“Bank”) and Thomas M. O’Brien, an individual (the “Executive”).


Whereas, the parties hereto entered into an Amended and Restated Employment
Agreement as of December 10, 2007, an Amendment of Amended and Restated
Employment Agreement as of December 5, 2008 and a Second Amendment of Amended
and Restated Employment Agreement as of December 14, 2009 (collectively, the
“Agreement”); and


Whereas, the Agreement will expire by its terms on November 6, 2011 (the
“Expiration Date”); and


Whereas,  the Company is a participant in the Capital Purchase Program of the
United States Treasury (the “CPP”), the terms of which will prevent a
continuation of certain items of compensation provided in the Agreement beyond
the Expiration Date unless and until the United States Treasury ceases to hold
the Series A Preferred Stock issued to the United States Treasury pursuant to
the CPP; and


Whereas,  the Boards of Directors of the Company and the Bank consider it in the
Company’s and the Bank’s best interest to secure the Executive’s continued
services by extending the Expiration Date to December 31, 2012 on terms that
will preserve for 2011 and 2012, to the extent feasible, the economics of the
annual compensation program provided by the Agreement; and


Whereas, the Executive is willing to agree to such an extension;


Now, Therefore, the parties hereby agree as follows:


1.
Section 2(a) of the Agreement shall be amended, effective April 21, 2011, to
read in its entirety as follows:



 
(a)
The Bank shall employ the Executive for a period of five (5) years beginning on
the date of this Agreement (the “Employment Commencement Date”) and ending on
the fifth (5th) anniversary of the Employment Commencement Date or such later
date as the Company, the Bank and the Executive may mutually agree to (the
Employment Period).  Effective  April 21, 2011, the Bank, the Company and the
Executive have mutually agreed that the Employment Period under this Agreement
shall end on December 31, 2012.



2.
Section 6(i) of the Agreement shall be amended, effective April 21, 2011 by
substituting “Five Hundred Thousand Dollars ($500,000)” for “One Hundred
Thousand Dollars ($100,000)” therein.



3.
Section 6(ii) of the Agreement shall be amended, effective for years ending
after December 31, 2010, to substitute “$250,000” for “$225,000” therein.



4.
Section 13(b) of the Agreement shall be amended by substituting the phrase
“notice of resignation is given within six (6) months of” for the phrase
“effective date of resignation occurs within six (6) months after”.



5.
In all other respects, the Agreement shall continue in full force and effect.





In Witness Whereof, the Company and the Bank have caused this Amendment to be
executed by their respective officers thereunto duly authorized, and the
Executive has hereunto signed his name, all as of the day and year first above
written.





 
State Bancorp, Inc.
 
 
By  /s/ Patricia M. Schaubeck
       Name: Patricia M. Schaubeck
       Title:   General Counsel
 
 
 
State Bank of Long Island
 
 
By  /s/ Patricia M. Schaubeck
       Name: Patricia M. Schaubeck
       Title:   General Counsel
 
 
 
 
/s/ Thomas M. O’Brien
Thomas M. O’Brien


